We are of opinion that the Act of March 26, 1936, General 
Local Acts, Extra Session, 1936, p. 29, amending the Act of 1931, amendatory of Section 5742 of the Code of 1923, Code 1940, Tit. 61, § 81, by the substitution of the word "satisfactory" for the word "fit", worked no change in the meaning of the statute, as previously construed, and, therefore, the probate court was without discretion to consider any other disqualifications than those set down in § 69, Tit. 61, Code 1940.
Therefore, the court erred in denying the appellant's application for the removal of appellee, and for his own appointment.
Original opinion withdrawn, rehearing granted, decree of the probate court reversed, and the cause remanded.
GARDNER, C.J., and THOMAS, FOSTER, LIVINGSTON, STAKELY and SIMPSON, JJ., concur.
BROWN, J., dissents.